          Case 1:20-cv-01932-TJK Document 67 Filed 12/23/20 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLUMBIA


      DISTRICT OF COLUMBIA

                      Plaintiff,
                                                         Civil Action No. 20-1932 (TKJ)
              v.

      EXXON MOBIL CORP., et al.

                      Defendants.




                   PLAINTIFF DISTRICT OF COLUMBIA’S RESPONSE TO
                        AND MOTION TO STRIKE DEFENDANTS’
                        NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff District of Columbia respectfully submits this response to Defendants’ Notice of

Supplemental Authority (Dkt. 66). Defendants’ submission is irrelevant to the instant case and

improper for three reasons.

       First, the “Supplemental Authority” offers no authority. Instead, Defendants submitted an

amicus brief, which itself contains no new or relevant authorities. It is not a judicial precedent, nor

is it the type of statutory interpretation that is entitled to any deference by the courts. Defendants

merely seek to improperly supplement their argument. See Randolph v. ING Life Ins. & Annuity

Co., 486 F. Supp. 2d 1, 9 n.5 (D.D.C. 2007) (striking a response to supplemental authority as an

improper surreply submitted without leave of court); Oceana, Inc. v. Pritzker, Case No. 08-

1881(PLF), 2014 WL 3907795 (D.D.C. Aug 12, 2014) (striking supplemental authority because it




                                                  1
            Case 1:20-cv-01932-TJK Document 67 Filed 12/23/20 Page 2 of 4




was irrelevant, an attempt to supplement argument after close of briefing, and had no bearing on

the case).1

         Second, had the United States elected to file an amicus brief in this particular case, it could

have done so as a matter of right. See LCvR7(o). The United States did not do so, and any other

amicus may be filed “only upon leave of Court.” Id.

         Third, the United States’ amicus brief is not relevant to any disputed issue in the Motion

for Remand, which is already fully briefed. See Dkt. 46, 51, 63. The only issue before the Supreme

Court in Mayor & City Council of Baltimore v. BP P.L.C. involves the scope of appellate

jurisdiction over a district court’s order remanding a case to state court. 952 F.3d 452 (4th Cir.

2020), cert. granted, No. 19-1189, 2020 WL 5847132 (U.S. Oct. 2, 2020). As framed by the

petitioners, including Defendants here, the question presented is:

         Whether 28 U.S.C. 1447(d) permits a court of appeals to review any issue
         encompassed in a district court’s order remanding a removed case to state court
         where the removing defendant premised removal in part on the federal-officer
         removal statute, 28 U.S.C. 1442, or the civil rights removal statute, 28 U.S.C. 1443.

Petition for a Writ of Certiorari at I, BP p.l.c., et al., v. Mayor & City Council of Baltimore, No.

19-1189 (U.S. Mar. 31, 2020). The question presented does not involve Grable2 or federal common

law jurisdiction, nor any other merits issue before this Court, or even before the district court in

Baltimore. Although the Baltimore petitioners have improperly invited the Supreme Court to

address the merits of their federal common law removal argument, that question is not even

properly before the Court. See Supreme Court Rule 14.1(a) (“Only the questions set out in the



1
  Note that although the stricken supplemental filing in Oceana was nevertheless susceptible to
judicial notice, judicial notice here of a document filed in another court is not proper for any of the
arguments made therein. Fox Television Studios, Inc. v. FilmOn X LLC, 966 F. Supp. 2d. 30, 42–
43 (D.D.C. 2013).
2
    Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005).

                                                   2
          Case 1:20-cv-01932-TJK Document 67 Filed 12/23/20 Page 3 of 4




petition . . . will be considered by the Court.”). Even if the Supreme Court overrules the lower

court, it will doubtless hold to its practice of declining to reach issues not addressed by the courts

of appeal below, and will not reach any merits issues. See, e.g., Ret. Plans Comm. of IBM v. Jander,

140 S. Ct. 592, 595 (2020). For these reasons, Defendants’ submission should not be accorded any

weight.


                                               Respectfully Submitted,

     Dated: December 23, 2020                   KARL A. RACINE
                                                Attorney General for the District of Columbia


                                       By:      /s/ Kathleen Konopka

                                                KATHLEEN KONOPKA [5531538]
                                                    Deputy Attorney General
                                                    Public Advocacy Division
                                                JIMMY R. ROCK [493521]
                                                    Assistant Deputy Attorney General
                                                    Public Advocacy Division
                                                BENJAMIN M. WISEMAN [1005442]
                                                    Director, Office of Consumer Protection
                                                DAVID S. HOFFMANN [983129]
                                                    Assistant Attorney General
                                                441 4th St., N.W.
                                                Washington, DC 20001
                                                (202) 741-5226
                                                kathleen.konopka@dc.gov
                                                jimmy.rock@dc.gov
                                                benjamin.wiseman@dc.gov
                                                david.hoffmann@dc.gov

                                       By:      /s/ Matthew K. Edling
                                                VICTOR M. SHER (pro hac vice)
                                                MATTHEW K. EDLING [1020217]
                                                SHER EDLING LLP
                                                100 Montgomery St., Ste. 1410
                                                San Francisco, CA 94104
                                                (628) 231-2500
                                                vic@sheredling.com
                                                matt@sheredling.com

                                                  3
Case 1:20-cv-01932-TJK Document 67 Filed 12/23/20 Page 4 of 4




                            HASSAN A. ZAVAREEI [456161]
                            ANNA C. HAAC [979449]
                            KATHERINE M. AIZPURU [1022412]
                            KRISTEN G. SIMPLICIO [977556]
                            TYCKO & ZAVAREEI, LLP
                            1828 L Street NW, Suite 1000
                            Washington, DC 20036
                            (202) 973-0900
                            hzavareei@tzlegal.com
                            ahaac@tzlegal.com
                            kaizpuru@tzlegal.com
                            ksimplicio@tzlegal.com

                            Attorneys for the District of Columbia




                             4
